DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The indicated allowability of claims 41-46, 48-56, 58, 61-62, 64-71 is withdrawn in view of the newly discovered references to Radin (US PG-Pub 2018/0078603, published on 23 March 2018) and US. Patent 10,485,844, (Radin et al).  Prosecution on the merits of this application is reopened on claims 41-46, 48-56, 58, 61-62, 64-71 considered unpatentable for rejections based on the newly cited references below.


Claim Status:
1c.	Claims 41-46, 48-56, 58, 61-62, 64-71 are pending and under consideration. 

Information Disclosure Statement:
2a.	The Mashkovsky reference cited on the information disclosure statement (IDS) submitted on 01/22/2021 has been considered. It was noted in the notice of allowance of 05 March 2021 that the Mashkovsky reference was not considered because there was no English translation. An English translation of said reference has been obtained, and thus the Mashkovsky reference has been considered as to the merits. To avoid duplicating the same references, the Ayars et al and the Russian office action are lined through, because they were considered on 05 March 2021. 
2b.	The information disclosure statement, (IDS) filed on 27 April 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The information referred to therein has been considered as to the merits.

New Rejections:
Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


3.	Claims 41-46, 48-56, 58, 61-62, 64-71 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 30-55 of U.S. Patent 10,485,844. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass a method of treating a patient suffering from moderate-to-severe atopic dermatitis, (AD), wherein said AD is not adequately controlled with topical AD medications or for whom topical treatment is medically inadvisable, and wherein the patient is ≥12 and <18 years of age, comprising administering an IL-4R inhibitor, (dupilumab), wherein the IL-4R inhibitor is contained in a glass vial, a syringe, a pre-filled syringe, an autoinjector and a microinfuser, (prefillable or pre-filled).
Meanwhile, claims 30-55 of the ‘844 patent recite a method of treating severe AD in children and/or adolescents who are up to 18 years of age comprising administering an IL-4R inhibitor, and that effective amounts are anywhere between about 0.05 mg to about 600 mg/dose and where a first dose is followed by at least a second dose and wherein the initial dose is between 10-600mg and wherein the second dose is 25-400 mg or more specifically, wherein the inhibitor is administered at a first dose of 600mg followed by a 300mg dose, the IL-4R inhibitor is contained syringe, a pen delivery device, a vial, and an autoinjector.
Although the claims of ‘844 do not expressly teach providing one dose of 600 mg of the IL-4R inhibitor followed by a second dose of 300mg as required by instant claim 41, the claims of ‘844 clearly teach that one or more doses may be administered anywhere between 20-600mg.  Therefore, adjusting the IL-4R inhibitor dosages to 
It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentration is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  Adjusting dosages based on weight is an ordinary, routine practice in the art and especially considering that the claims of '844 are directed to whereby the subject is of any weight, one would have had a reasonable expectation of providing the inhibitor at any amount within the claimed range amount to a subject of any weight.
Furthermore, the ‘844 teaches that the patient has a baseline Investigator’s Global Assessment (IGA) score = 4; an improvement of EASI-75 and that the dupilumab administered in combination with a second therapeutic agent, (column 4, lines 17-24, column 5, liens 41-55 and tables 1, 8).
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being 

Claim Rejections - 35 USC § 103:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 41-46, 48-56, 58, 61-62, 64-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radin (US 2018/0078603, published on 22 March 2018).
The instant claims 41-46, 48-56, 58, 61-62, 64-71 encompass a method of treating a patient suffering from moderate-to-severe atopic dermatitis, (AD), wherein said AD is not adequately controlled with topical AD medications or for whom topical treatment is medically inadvisable, and wherein the patient is ≥12 and <18 years of age, comprising administering an IL-4R inhibitor, (dupilumab); wherein the IL-4R inhibitor is contained in a glass vial, a syringe, a pre-filled syringe, an autoinjector and a microinfuser, (prefillable or pre-filled).
Radin et al. teaches a method to treat severe AD in children and/or adolescents who are up to 18 years of age [0051] and in adults (e.g., [0137]) by administering an IL-4R inhibitor, (dupilumab) [0017, 0020] and that effective amounts are anywhere between about 0.05 mg to about 600 mg/dose [0087], and where a first dose is followed by at least a second dose and wherein the initial dose is between 10-600 mg and wherein the second dose is 25-400 mg or more specifically, wherein the inhibitor is administered at a first dose of 600 mg followed by a 300 mg dose [0019]. With respect to instant claims 55-56, the Radin et al reference teaches that the IL-4R inhibitor is administered in combination with a second therapeutic agent selected from the group consisting of a topical corticosteroid, a topical calcineurin inhibitor, an anti-histamine, an emollient, an anti-bacterial therapeutic, and a therapeutic agent for obstructive airway disease, ([0012], [0018], [0052], see claim 35). The reference teaches that the IL-4R inhibitor is contained in a syringe (such as, a pre-filled syringe) and may be 1-3 of SEQ ID NOs: 3-5) and the light variable chain of SEQ ID NO:2, (LCDR1-3 of SEQ ID NOs: 6-8), as well the heavy chain comprising the amino acid sequence of SEQ ID NO: 9 and the light chain comprising the amino acid sequence of SEQ ID NO: 10, (see SEQ ID NOs: 1-10 of Radin et al; page 3, [0020]; page 9, [0064]).  It is noted that the amino acids sequences of SEQ ID NOs: 1-10 of the instant application are 100% identical to the amino acid sequences of Radin et al.
 The Radin et al reference does not teach the specific weight of the patients recited in the instant claims.
However, the alternative dosing embodiments as-claimed are rendered obvious because although the doses are based on weight, the claimed dosages overlap with the expressly disclosed dosage suggestions of Radin et al. whereby plural doses are provided and wherein each dose is between 1-10 mg/kg of body weight, (0019).  Therefore, for example, for each dose provided to a subject in need thereof who is between the claimed ages and who is  60 kg for example, providing 600 mg dose followed by a 300 mg dose is not only obvious in light of the teachings of Radin et al., but further rendered obvious since these amounts overlap with the clear, suggested amounts for each dose of between 1-10 mg/kg since at  60 kg for example, it would have been obvious to administer 1-10mg of the antibody which would equal anywhere from 60-600 mg of antibody per dose for treatment of AD.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition.103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…
…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007).

Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

	
Conclusion:
5.	No claim is allowed.  

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        09 April 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647